                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION
 RICHARD MILLER,                                  )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    NO. 3:19-cv-00954
                                                  )
 DELTA CAREER EDUCATION                           )    JUDGE RICHARDSON
 CORPORATION, ET AL.,                             )
                                                  )
        Defendants.                               )


                                             ORDER

       Pursuant to Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1)(A)

and (B), this case is referred to the Magistrate Judge for entry of a scheduling order; for decision

on all pretrial, non-dispositive motions; and for reports and recommendations on all dispositive

motions.

       IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00954 Document 6 Filed 10/30/19 Page 1 of 1 PageID #: 15
